 

Exhibit 10.1

 

September [6], 2012

[Name of Optionee]

[Address of Optionee]

 

Dear [Name of Optionee]:

CopyTele, Inc. (the “Company”) would like to inform you that the Executive
Committee (the “Executive Committee”) of Company’s Board of Directors (the
“Board”) has approved an option repricing effective as of September 5, 2012 (the
“Repricing”) with respect to options granted under the Company’s 2003 Share
Incentive Plan.  Effective as of September 5, 2012, the Repricing amends the
exercise price per share of your options (the “Underwater Options”) listed on
Schedule A, so that the exercise price per share of your Underwater Options will
be equal to $0.145, which was the closing sales price of the Company’s common
stock on September 4, 2012.

Except for the change to the exercise price, as described above, all of the
other terms of the Underwater Options remain the same and continue to be
governed by the option documentation evidencing the Underwater Options,
including (without limitation) the number of shares subject to the Underwater
Options, the vesting commencement date, vesting schedule, and vesting
acceleration.

If you hold any additional options that do not constitute Underwater Options as
of September 5, 2012, such options are not affected in any manner by the
Repricing and will continue to be subject to the option documentation evidencing
such options.

Please indicate your acknowledgement of receipt of this letter by signing below
and returning it to Henry Herms.

Please retain a copy of your signed letter with your option documentation
evidencing the Underwater Options.

                                                                       
COPYTELE, INC.

             

 

By:                                         
    Lewis H. Titterton, Jr.
    Chairman and Chief Executive Officer

 Acknowledged 

                                               
 [Name of Option holder]

1



--------------------------------------------------------------------------------



 
 

 

SCHEDULE A

 

 

 

Old

New

 

 

Grant

# of

Option

Option

Exercise

Expiration

Date

Shares

Price

Price

Date

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2



--------------------------------------------------------------------------------



 